Citation Nr: 0723253	
Decision Date: 07/27/07    Archive Date: 08/06/07

DOCKET NO.  04-16 963	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to service connection for residuals of a right 
ankle fracture, as secondary to a service-connected right 
knee disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The veteran served on active military duty from May 1956 to 
March 1958.  

The appeal comes before the Board of Veterans' Appeals 
(Board) from a June 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho, 
in pertinent part denying service connection for a right 
ankle fracture as secondary to service-connected right knee 
disorder.  

The Board remanded the claim in December 2006 for appropriate 
notice and development pursuant to the Veterans Claims 
Assistance Act of 2000 (VCAA), as discussed in this body of 
this decision, below.  The claim now returns to the Board for 
further review.  


FINDINGS OF FACT

A right knee disorder did not cause a right ankle fracture or 
aggravate residuals of a right ankle fracture.  


CONCLUSION OF LAW

A right ankle fracture was not proximately due to a service-
connected disability, and residuals of a right ankle fracture 
were not aggravated by a service-connected disability.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1131 (West 2002 & Supp. 
2007); 38 C.F.R. § 3.310 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 
38 C.F.R. § 3.159, 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The U.S. Court of Appeals for Veterans Claims has held that 
VCAA notice should be provided to a claimant before the 
initial RO decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  Here, VCAA notice for the appealed 
claims was provided by a March 2003 letter, prior to the 
appealed June 2003 rating action the subject of the current 
appeal.  Further VCAA notice was provided by a January 2007 
letter to remedy deficiencies in the initial letter, followed 
by issuance of a supplemental statement of the case (SSOC), 
as discussed below.  Even if VCAA notice is not complete 
until after the initial decision, such a timing error can be 
cured by subsequent readjudication of the claim, as in a 
statement of the case (SOC) or SSOC.  Mayfield v. Nicholson, 
20 Vet. App. 537, 543 (2006).

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  The claimant bears the burden of demonstrating 
such error.  VA then bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007).

In a March 2003 letter, the RO informed the veteran of its 
duty to assist him in substantiating his claim for service 
connection for a right ankle fracture under the VCAA, and the 
effect of this duty upon his claim.  However, the letter only 
addressed the claim as one for service connection on a direct 
basis, whereas the veteran's claim was for service connection 
for a right ankle fracture as secondary to service-connected 
right knee disorder.  The Board in December 2006 accordingly 
remanded the claim to remedy that failure to provide adequate 
notice of evidence required to support the claim on that 
secondary basis.  The RO in January 2007 then issued another 
development letter, this time addressing service connection 
on a secondary basis.  The new letter informed of the bases 
of review for the appellant's claim.  Also by that letter, 
the veteran was requested to submit evidence he might have in 
furtherance of his claim, and he was also told that it was 
ultimately his responsibility to see that pertinent evidence 
not in Federal possession is obtained.  

Further, the January 2007 letter requested that he advise of 
any VA and/or private medical sources of evidence pertinent 
to his claim, so that VA might obtain those records.  It also 
requested evidence and information about treatment after 
service, in support of the claim.  Private, VA, and service 
records have been obtained, including records of treatment by 
the veteran's private orthopedist.  

The appellant was afforded a VA examination in April 2004 
addressing the claimed right ankle fracture residuals and the 
question of it being caused by the veteran's right knee 
disorder.  As discussed below, that examiner was erroneous in 
his opinion, having failed to note that the veteran reported 
at a May 1963 VA examination that he had fractured his ankle 
in December 1961 due to his right knee giving way.  Thus, 
there is presented the question of whether a further VA 
examination review is required.  The third prong of 38 C.F.R. 
§ 3.159(c)(4)(I) requires a VA examination to address an 
unanswered medical question of etiology as related to 
service, when an appellant presents a claim for service 
connection and meets the threshold requirement that he 
"indicate" that the claimed disability or symptoms may be 
associated with service.  Locklear v. Nicholson, 20 Vet. App. 
410 (2006) (citing McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  

Here, the veteran did adequately indicate that his right 
ankle disorder was causally related to his service-connected 
right knee fracture, by his allegation that the fracture 
resulted when his right knee gave way in the course of police 
work in December 1961.  However, while the VA examiner 
provided an erroneous opinion addressing this question of 
etiology, the Board does not find that a further VA 
examination or medical opinion is required.  The claims 
folder already contains a private medical opinion in February 
2007 addressing this question.  As the Board discusses, 
below, any such medical opinion must turn on whether the 
medical professional accepts that the veteran's right knee 
gave way and caused the veteran to fall and fracture his 
right ankle, as the veteran alleges.  Whether the veteran's 
right knee gave way in December 1961 and caused him to fall 
and break his right ankle is not ultimately a medical 
question, since medical knowledge ultimately cannot answer 
whether that sequence of events occurred as alleged.  Rather, 
here the medical evidentiary record is sufficient, and the 
question remaining is one weighing the veteran's assertion 
that his right knee gave way and caused him to fall and break 
the ankle, as against or in the context of the other evidence 
of record, inclusive of contemporaneous and nearly 
contemporaneous medical evidence and non-medical evidence.  
Hence, it is an adjudicative question not requiring special 
medical knowledge.  Cf. Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991) (medical opinion required where the claim cannot 
be adjudicated without making medical findings of fact not 
already addressed by medical professionals).  Because the 
medical record from that period contains sufficient medical 
evidence to adjudicate the claim without further medical 
inferences not addressed by medical professionals, no further 
medical opinion is required.  

The veteran was afforded appropriate opportunity to address 
the claim, and did so by written submissions.  He 
specifically declined the opportunity of a Board hearing by 
VA Form 9 submitted in May 2004.  There is no indication that 
the veteran expressed a further desire to address his claim 
that has not been fulfilled.  He has presented and 
appropriately authorized no avenues of evidentiary 
development which the RO has not pursued by query.  Hence, 
the case presents no reasonable possibility that additional 
evidentiary requests would further the claim.  38 U.S.C.A. 
§ 5103A (a)(2); 38 C.F.R. § 3.159.  

By an April 2004 SOC and a March 2007 SSOC, the veteran was 
informed of evidence obtained in furtherance of his claim and 
evidence that may yet further his claim.  The SSOC 
constitutes a "post-decisional" document issued subsequent 
to the January 2007 VCAA notice letter, and meets the 
requirements for adequate VCAA notice.  Mayfield v. 
Nicholson, supra.  While the initial development letter in 
March 2003 was deficient in informing the veteran of bases to 
support his claim, the January 2007 development letter and 
subsequent SSOC remedied that deficiency.  Moreover, the 
veteran and his representative, by statements submitted, 
demonstrated an understanding of the evidence required to 
support the claim, and were afforded an opportunity to 
develop the claim based on that knowledge, curing any defect 
in notice and assistance caused by the initial notice letter 
in March 2003.  Hence, no further notice of evidentiary bases 
to support the claim is required.  The claimant has not 
demonstrated any further error in VCAA notice, and therefore 
error, to the extent potentially prejudicial, has been cured 
in this case.  See Sanders v. Nicholson, supra.

In addition, to whatever extent the decision of the Court in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), requires more 
extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as disability rating and 
effective date, the Board finds no prejudice to the appellant 
in proceeding with the present decision.  Since the claim for 
compensation is being denied, any such issues are moot.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Claim for Secondary Service Connection
For Residuals of a Right Ankle Fracture

Under 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a), a veteran is 
entitled to disability compensation for disability resulting 
from personal injury or disease incurred in or aggravated by 
service.  Secondary service connection may be granted where 
the evidence shows that a chronic disability has been caused 
or aggravated by an already service-connected disability.  
38 C.F.R. § 3.310 (2006).

The veteran contends that he broke his right ankle in 
December 1961, post service, when his service-connected right 
knee gave out in the course of a chase while working as a 
police officer, resulting in his falling and fracturing the 
ankle.  By a February 2007 statement the veteran informed 
that treatment records from Tulare California Hospital, from 
the time of that accident, had been destroyed, as that 
medical facility informed him, and hence were unavailable.  
An April 2003 reply from that medical facility confirms that 
those records from 1961 were destroyed in keeping with the 
facility's records retention policies.  The claims folder 
contains no medical record contemporaneous with the reported 
December 1961 right ankle fracture, including none of 
treatment for the right ankle at that time.  Hence, no such 
record is available to establish that the veteran fell and 
broke the ankle due to his right knee disorder.  

The veteran did submit several contemporaneous local 
newspaper articles addressing his injury to his right ankle 
in December 1961 while serving as a police officer in the 
course of  a police chase on foot.  The newspaper articles 
noted that the veteran required medical intervention for the 
ankle fracture as well as time off patrol work as a police 
officer.  These articles also addressed issues of just 
compensation for the veteran as a police officer and public 
servant.  However, none of these articles mention the 
veteran's right knee giving way or his right knee otherwise 
causing the right ankle fracture.  Hence, while they support 
a right ankle fracture at that time, they do not establish a 
causal link between the veteran's service-connected right 
knee disorder and a right ankle fracture.  

The veteran contends that his past records should support his 
claim.  Upon VA examination in May 1963, the veteran reported 
that approximately one year prior his right knee gave way, 
causing him to fall and fracture the right ankle, which in 
turn necessitated surgical intervention.  However, the 
veteran had no complaints referable to his right ankle at 
that May 1963 examination, and he also did not then or at any 
time prior to December 2002 submit a claim for service 
connection for residuals of a right ankle fracture.  

It is true that the May 1963 VA examination was relatively 
close in time to the reported December 1961 right ankle 
fracture, and hence arguably the veteran's closer-in-time 
statement at that examination might better support his 
current claim for secondary service connection for residuals 
of a right ankle fracture than would current allegations.  
However, the statements of the knee giving way leading to 
fracture were made to support the veteran's assertion that he 
had instability in the right knee, to support his then 
increased-rating claim for a right knee disorder.  However, 
the VA examiner in May 1963 found no such instability in the 
right knee.  There is no contrary medical evidence proximate 
to the reported December 1961 right ankle fracture, to 
support the veteran's contentions that he had right knee 
instability and that this instability caused the fall in the 
course of the police chase, resulting in the right ankle 
fracture.  

It is true that lay statements may serve to support a claim 
for service connection by supporting the occurrence of lay-
observable events or the presence of disability or symptoms 
of disability subject to lay observation.  38 U.S.C.A. 
§ 1153(a); 38 C.F.R. § 3.303(a); See Buchanan v. Nicholson, 
451 F.3d 1331, 1336 (Fed. Cir. 2006) (where lay evidence 
provided is credible and competent, the absence of 
contemporaneous medical documentation does not preclude 
further evaluation as to the etiology of the claimed 
disorder).  As noted, however, the veteran's May 1963 
assertions of the right knee giving way and causing a right 
ankle fracture were self-serving at that time, just as they 
are now.  The evidentiary record lacks independent evidence 
to corroborate that December 1961 injury occurred as the 
veteran has asserted.  

The Board is aware that the veteran's statements are not 
automatically considered to lack any probative value merely 
because they are uncorroborated.  Buchanan.  However, the 
Board must weigh against the veteran's version of events the 
absence of any mention of his knee giving way in the multiple 
contemporaneous newspaper accounts of the veteran's right 
ankle injury, and the objective findings on right knee 
examinations in 1958 and 1963.
  
The veteran has submitted a February 2007 statement by a 
private treating orthopedist.  This physician opines that it 
was more likely than not that the veteran's right knee 
disorder contributed to his right ankle fracture.  However, 
the physician bases this opinion on the veteran's report that 
his right knee gave way in December 1961 and caused him to 
fall and break his ankle.  

The Board notes that without a thorough review of the record, 
an opinion regarding the etiology of the underlying condition 
can be no better than the facts alleged by the veteran.  Swan 
v. Brown, 5 Vet. App. 229, 233 (1993).  Such uncorroborated 
facts asserted by the veteran cannot serve as medical nexus 
evidence to support the claim.  See Reonal v. Brown, 5 Vet. 
App. 458 (1993).  Also, a medical opinion is inadequate when 
unsupported by clinical evidence.  Black v. Brown, 5 Vet. 
App. 177, 180 (1995).  Here, the private treating physician 
who provided the February 2007 opinion had no record of the 
reported December 1961 injury to the right ankle, and relied 
entirely on the veteran's self-report.  Accordingly, his 
opinion is no better than those facts as reported by the 
veteran.  

Ultimately, the Board must weigh the context of the veteran's 
statements about his right ankle fracture, the degree to 
which they were self-serving, the presence or absence of 
corroboration, and any other factors which may weigh in 
ascertaining whether in fact the veteran's right knee gave 
way and caused him to fall and break his right ankle in 
December 1961, as alleged.  

The veteran has not made his self-serving assertions of the 
right knee giving way in a vacuum.  Rather, as noted, the 
veteran was examined in May 1963.  At that examination, the 
veteran reported that his right knee "pop[ed] out" on 
occasion when he stepped the wrong way, only to "pop back" 
upon his straightening the knee.  The May 1963 examiner noted 
that what the veteran's description would be consistent with 
recurrent dislocation of the patella.  However, the examiner 
found no gross weakness associated with the right leg or 
right knee.  While the examiner observed measurements 
consistent with some atrophy of the right calf as compared to 
the left, the examiner attributed this to the veteran's 
recent right ankle fracture, noting that this discrepancy was 
not found upon prior examination in 1958.  The May 1963 VA 
examiner found the right knee to be "essentially normal in 
appearance and function" with "walking normally" and "no 
acute symptoms or findings."  The examiner noted that while 
the veteran's self-reported history was consistent with 
recurrent dislocations of the patella, examination 
"discloses the contour and alignment of the knee to be 
normal with no gross deformity, no swelling, no indication of 
any increased joint fluid, as well as no apparent pain or 
tenderness, and no increase in local heat or discoloration, 
and with a full range of painless motion with no abnormal 
grating noted on motion."  The examiner added: 

No instability is apparent.  There is a slight 
degree of anterior mobility on passive testing, but 
to the same extent as found on the opposite knee.  
No increased mobility is noted in the lateral or 
medial direction as well as in the posterior 
direction. 

Thus, while that examiner noted that the veteran's self-
reported history was consistent with recurrent right knee 
dislocations, findings did not show instability, weakness, or 
other physiological conditions as would cause dislocation in 
that knee.  Again, that examiner's note that the veteran's 
self-reported history is consistent with recurrent 
dislocation, like the February 2007 private medical opinion 
addressing a causal link between the right knee and right 
ankle, is no better than the facts as alleged by the veteran.  
Swan.

The still earlier VA examination for compensation purposes, 
in June 1958, to support the veteran's original claim for 
service connection for a right knee disorder, also documents 
complaints referable to the right knee.  The veteran then 
asserted that he injured the knee in service while playing 
football in September 1957, with no surgery on the knee and 
no aspiration of the knee, though there was some swelling at 
the time.  Service medical records confirm that injury, but 
provide no record of complaints or medical findings of 
instability, locking, or giving way in the knee.  

At the June 1958 examination, the veteran reported that 
current symptoms included popping in the right knee 
approximately once per week (apparently a sound or sensation 
in the knee, to be distinguished from his assertion of the 
knee popping out of place, as he asserted in at the May 1963 
VA examination), though without any definite locking of the 
knee.  He also then reported a mass over the medial joint 
line present at times with some associated pain, which would 
go away with manipulation of the knee.  The veteran did not 
then describe the knee popping out of place or any 
instability in the knee.  The examiner noted that the 
veteran's description suggested a torn medial meniscus.  The 
examiner found no definite abnormalities of the knee and no 
apparent weakness, and noted that measurements for the two 
lower extremities were grossly equal.

VA afforded the veteran an orthopedic examination for 
compensation purposes in April 2004, to address both a claim 
for an increased evaluation for the right knee disorder, and 
the veteran's claim for service connection for a right ankle 
fracture as secondary to the right knee disorder.  That 
examiner reviewed the claims folder and his medical records.  
The examiner noted that these showed only a sprained right 
knee in service with x-rays negative for other disability of 
the knee.  The examiner reported the veteran's account of the 
right knee giving way and of him falling and breaking the 
right ankle in the course police work, while chasing a 
burglar.  This examiner provided an opinion against the right 
knee causing the right ankle fracture, but based this on the 
false assumption that the veteran had not alleged until 2002 
that his right knee gave way and caused him to fall and 
fracture his right ankle.  As already noted, the veteran had 
made this assertion at the VA examination in June 1963.  
Because this April 2004 VA examiner's opinion - that the 
right ankle fracture was not caused by the right knee giving 
way - is based on the inaccurate factual premise of no such 
assertion by the veteran prior to 2002, it is not probative.   
Reonal v. Brown, 5 Vet. App. 458, 461 (1993).

Weighing all the probative facts and evidence (to the 
exclusion of the April 2004 VA examiner's non-probative 
opinion, as noted), the Board concludes that the absence of 
supportive medical findings upon June 1958 and May 1963 
examinations, the absence of corroborating statements in the 
several provided newspaper articles contemporaneous with the 
December 1961 right ankle fracture, and the absence of any 
other independent corroboration of the veteran's assertion of 
his right knee giving way and causing him to fall and 
fracture his right ankle, ultimately outweigh the veteran's 
assertions - both at the May 1963 VA examination  in support 
of a right knee increased rating claim, and since 2002 in 
support of his current claim - that he fell in December 1961 
and broke his right ankle due to his right knee giving way.

The veteran has also presented neither lay assertions nor 
medical evidence to support the position that his right knee 
disorder aggravated his residuals of a right ankle fracture.  

Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's claim for service 
connection for residuals of a right ankle fracture as 
secondary to his service-connected right knee disorder, based 
on either incurrence or aggravation.  38 C.F.R. §  3.310.  
The preponderance of the evidence is against the claim, and, 
therefore, the benefit of the doubt doctrine does not apply. 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2006); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for residuals of a right ankle fracture as 
secondary to a right knee disorder, is denied.  



____________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


